DETAILED ACTION
	Receipt of Applicant’s Amendment, filed July 20, 2022 is acknowledged.  
Claims 1, 9, and 17 were amended.
Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over McKay303 [2004/0148303] in view of McKay301 [2004/0148301].

With regard to claim 1 McKay303 teaches A computer-implemented method comprising: 
identifying an update to at least one index entry (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) in a compressed index (McKay303, ¶81 “a process for updating data stored in a compressed data structure”; ¶62 “the index file 402 is a compressed file including a set of index data files”; please see 103 motivation bellow), wherein the compressed index comprises a plurality of index entries particular index pages (McKay303, ¶62 “the index file 402 is a compressed file including a set of index data files, referred to as index pages 4160-416n”) and a document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), wherein each index entry in the compressed index identifies a term as the field in the data file that is indexed (McKay, ¶63 “The index data of the index record is a copy of the indexed field in data file 400) in a document (McKay303, ¶39 “data file 400”) and each entry in the compressed index is associated with a unique dictionary entry identification ID as the key page name (¶67 “Page keys file 418 is included in the compressed index file 402… Page key file 418 specifies the number of keys (index results), the key name, the number of pages in the index file 402, and a list of the index value of the last entry on each index page”), wherein the document map comprises a plurality of map entries as the pages containing pointers to compressed data pages (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), and wherein a mapping value of each map entry in the document map maps a term ID as the names for the page which are used by the updater to identify the lines (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”; ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) of each of the plurality of index entries to a unique term in a compressed dictionary as the compressed data pages (McKay303, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), the compressed dictionary as the compressed data pages (McKay303, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) being built as updating the compressed data pages using previously built compressed data pages which are decompressed (McKay303, ¶10 “to update data in a compressed data structure… read a change entry from the data file and decompress a data page from the compressed database.  The decompressed data page entries are search for a data page entry matching the change entry identifier”) from a plurality of uncompressed indices (McKay303, ¶41 “The decompressed index page 416O-416N is searched to identify the appropriate data page 406O-406N containing the searched for data”; ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”) that are modifiable through updates (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) while the compressed dictionary is not built from the document as each compressed data structure is built upon previously generated compressed data (McKay303, ¶10 “to update data in a compressed data structure… read a change entry from the data file and decompress a data page from the compressed database.  The decompressed data page entries are search for a data page entry matching the change entry identifier”) not the data file (McKay303, ¶39 “data file 400”); 
 for each of the plurality of index entries in the compressed index that are associated with the update (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), identifying the term ID as the line number (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) to generate a first set of index entries associated with term IDs that are associated with the update as the matching line numbers (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”); 
identifying remaining index entries in the plurality of index entries of the compressed index as the line numbers that do not match (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do not match, the flow proceeds to step 516 and the database 312 entry read is written to the new database 312a”)  from a counter of the first set of index entries to an end of the plurality of index entries as the situation when the last entry in the database is identified as not a match (Figure 5, see the loop from 512 which identifies matching entries and non-matching entries, to 516, 504, 506 which checks the end of the database); 
decompressing the compressed index as the plurality of uncompressed indices (¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data page 406O-406N”); 
for each index entry of the remaining index entries as the line numbers that do not match (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do not match, the flow proceeds to step 516 and the database 312 entry read is written to the new database 312a”), performing a self-update of a respective uncompressed entry in the plurality of uncompressed indices that was decompressed from the compressed index (McKay303, ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”) by inserting a value associated with a respective map entry that comprises an uncompressed version of the respective map entry in the plurality of uncompressed indices the database entry is written to the new database (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do not match, the flow proceeds to step 516 and the database 312 entry read is written to the new database 312a”); 
for each update associated index entry of the first set of index entries associated with term IDs that are associated with the update (McKay303, ¶84 “if the line numbers from the respective entries match”), inserting a respective Application No. : 16/373,103Filed: April 2, 2019Page: 3of19update value from the update into the plurality of uncompressed indices that was decompressed from the compressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), where the respective update value (McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) is associated with a respective term ID (McKay303, ¶82 “increments sequentially through the decompressed data page”; ¶84 “if the line numbers from the respective entries match”); and 
compressing the plurality of uncompressed indices into a new version of the compressed index as the generation of the new indices is the compression process as described in the incorporated PGPub (McKay303, ¶87 “After completing the update process described above, new database 312a is used in place of old database 312 and new indices 4160-416n for the new database 312a are generated using the process described in detail in co-pending application entitled, “Compressed Data Structure for Database”; Referenced PGPub#2004/0148301), by generating a new document map version of the a new version as the newly generated data structure (Id) of the document map as the key page file (McKay303, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) in the new version of the compressed index from the plurality of uncompressed indices as the newly generated compressed index (Id).  
While it is heavily implied McKay does not explicitly teach updating a compressed index.  McKay303 explicitly teaches use of a compressed index (¶62), and a method for performing updates on compressed data structures (¶81).  One of ordinary skill in the art would recognize that the compressed index taught by McKay is a compressed data structure in and of itself.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by McKay303 to have used the method for updating compressed data structures to update the compressed index taught by McKay303 as it yields the predictable results of providing a means of updating a compressed index data structure yielding a reduced storage requirement for storing the data and minimizing the storage required to perform the update (McKay303, ¶8).  Furthermore such an implementation is clearly envisioned by McKay as evidenced by the recited use of building indices using the update process described in McKay303 (McKay301, ¶45).

With regard to claims 2, 10, and 18 the proposed combination further teaches wherein performing the self-update (McKay303, ¶85) comprises: 
determining a first update (McKay303, ¶84 “wherein a comparison of the line number of the data file entry in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of control proceeds to step 514 and the database entry 312 entry read is updated and written to a new database 312a) associated with a lowest term ID in the compressed index (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”), the first update corresponding to an updated value (McKay303, “the data file entry read”); 
for each term ID prior to the lowest term ID associated with the first update as the entries that do not match in the sequential comparison prior to the identification of the first matching line entry (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516… McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”), performing a self-update of uncompressed entries into the plurality of uncompressed indices (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”), wherein each term ID updated into the plurality of uncompressed indices is associated with the value corresponding to the term ID in the plurality of uncompressed indices as the data page sequence number (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”); and 
applying the first update corresponding to the updated value in the plurality of uncompressed indices x (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”; McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) in connection with the dictionary entry ID of the lowest term ID (McKay303, ¶84 “if the line numbers from the respective entries match”).  

	


With regard to claims 3, 11 and 19 the proposed combination further teaches wherein after applying the first update, the method further comprises determining whether additional updates remain for the compressed index (McKay303, ¶86 “Returning to step 508, if the outcome of the step 508 determination is that the end of the data file 103 has not been reached”).  

With regard to claims 4, 12 and 20 the proposed combination further teaches wherein, in response to determining that at least one additional update remains for the compressed index (McKay303, ¶86 “If step 514 has been reached from step 508, then there is an additional entry to be added to database 312 beyond the existing entries.  Processor 204 execution of step 514 causes a new entry specified by the data file 103 entry to be written to the new database 312a and the flow of control proceeds to step 502”), the lowest term ID comprises a first lowest term ID (McKay303 ¶82 “increments sequentially through the decompressed data page”), the method further comprises: 
determining a second update (McKay303, ¶84 “wherein a comparison of the line number of the data file entry in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of control proceeds to step 514 and the database entry 312 entry read is updated and written to a new database 312a) associated with a next lowest term ID after the first lowest term ID in the compressed index (McKay303 ¶82 “increments sequentially through the decompressed data page”), the second update corresponding to a second updated value (McKay303, “the data file entry read”); 
for each term ID after the lowest term ID associated with the first update and before the next lowest term ID (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do no match, the flow control proceeds to step 516… McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”), performing a self-update of uncompressed entries into the plurality of uncompressed indices (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”), wherein each term ID updated into the plurality of uncompressed indices is associated with the value corresponding to the term ID in the compressed index as the data page sequence number (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”); and 
applying the second update corresponding to the second updated value in the plurality of uncompressed indices (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”; McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) in connection with the dictionary ID of the next lowest term ID (McKay303, ¶84 “if the line numbers from the respective entries match”).  

With regard to claims 5 and 13 the proposed combination further teaches wherein, in response to determining that no additional updates remain for the compressed index (McKay303, Figure 5, 508), the method further comprises, for each term ID after the lowest term ID associated with the first update and through a last term ID in the compressed index (McKay, ¶82 “increments sequentially through the decompressed data page 4060-406n”), performing a self-update of uncompressed entries into the plurality of uncompressed indices (McKay303, ¶85 “the database 312 entry read is written to the new database 312a”), wherein each term ID updated into the plurality of uncompressed indices is associated with the value corresponding to the term ID in the compressed index as the data page sequence number (McKay303, ¶82 “In order to perform step 504, the processor 204 decompresses a data page 4060-406n to memory 206 and increments sequentially through the decompressed data page”).  

With regard to claims 6 and 14 the proposed combination further teaches wherein the compressed index is stored in an in-memory database (McKay303, ¶72 “storing the index in memory 206”; ¶22 “main memory 206, … for storing a data structure for a compressed database according to the embodiments of the present invention…), and wherein the plurality of uncompressed indices is created in the in-memory database (McKay303, ¶22 “Main memory 206 also may be used for storing temporary variables or other intermediate information”).  

With regard to claim 9 McKay303 teaches A non-transitory, computer-readable medium storing computer-readable instructions executable by a computer (McKay303, ¶22 “Computer 108 includes… a processor 204… for processing information.  Computer 108 also includes a main memory… for storing … instructions to be executed by processor 204”) and configured to:
identifying an update to at least one index entry (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) in a compressed index (McKay303, ¶81 “a process for updating data stored in a compressed data structure”; ¶62 “the index file 402 is a compressed file including a set of index data files”; please see 103 motivation bellow), wherein the compressed index comprises a plurality of index entries particular index pages (McKay303, ¶62 “the index file 402 is a compressed file including a set of index data files, referred to as index pages 4160-416n”) and a document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), wherein each index entry in the compressed index identifies a term as the field in the data file that is indexed (McKay, ¶63 “The index data of the index record is a copy of the indexed field in data file 400) in a document (McKay303, ¶39 “data file 400”) and each entry in the compressed index is associated with a unique dictionary entry identification ID as the key page name (¶67 “Page keys file 418 is included in the compressed index file 402… Page key file 418 specifies the number of keys (index results), the key name, the number of pages in the index file 402, and a list of the index value of the last entry on each index page”), wherein the document map comprises a plurality of map entries as the pages containing pointers to compressed data pages (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), and wherein a mapping value of each map entry in the document map maps a term ID as the names for the page which are used by the updater to identify the lines (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”; ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) of each of the plurality of index entries to a unique term in a compressed dictionary as the compressed data pages (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), the compressed dictionary as the compressed data pages (McKay303, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) being built as updating the compressed data pages using previously built compressed data pages which are decompressed (McKay303, ¶10 “to update data in a compressed data structure… read a change entry from the data file and decompress a data page from the compressed database.  The decompressed data page entries are search for a data page entry matching the change entry identifier”) from a plurality of uncompressed indices (McKay303, ¶41 “The decompressed index page 416O-416N is searched to identify the appropriate data page 406O-406N containing the searched for data”; ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”) that are modifiable through updates (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) while the compressed dictionary is not built from the document as each compressed data structure is built upon previously generated compressed data (McKay303, ¶10 “to update data in a compressed data structure… read a change entry from the data file and decompress a data page from the compressed database.  The decompressed data page entries are search for a data page entry matching the change entry identifier”) not the data file (McKay303, ¶39 “data file 400”); 
for each of the plurality of index entries in the compressed index that are associated with the update (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), identifying the term ID as the line number (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) to generate a first set of index entries associated with term IDs that are associated with the update as the matching line numbers (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”); 
identifying remaining index entries in the plurality of index entries of the compressed index as the line numbers that do not match (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do not match, the flow proceeds to step 516 and the database 312 entry read is written to the new database 312a”) from a counter of the first set of index entries to an end of the plurality of index entries as the situation when the last entry in the database is identified as not a match (Figure 5, see the loop from 512 which identifies matching entries and non-matching entries, to 516, 504, 506 which checks the end of the database);
decompressing the compressed index as the plurality of uncompressed indices (¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data page 406O-406N”);  
for each index entry of the remaining index entries as the line numbers that do not match (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do not match, the flow proceeds to step 516 and the database 312 entry read is written to the new database 312a”), performing a self-update of a respective uncompressed entry in the plurality of uncompressed indices that was decompressed from the compressed index (McKay303, ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”) by inserting a value associated with a respective map entry that comprises an uncompressed version of the respective map entry in the plurality of uncompressed indices the database entry is written to the new database (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do not match, the flow proceeds to step 516 and the database 312 entry read is written to the new database 312a”); 
for each update associated index entry of the first set of index entries associated with term IDs that are associated with the update (McKay303, ¶84 “if the line numbers from the respective entries match”), inserting a respective Application No. : 16/373,103Filed: April 2, 2019Page: 3of19update value from the update into the plurality of uncompressed indices that was decompressed from the compressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), where the respective update value (McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) is associated with a respective term ID (McKay303, ¶82 “increments sequentially through the decompressed data page”; ¶84 “if the line numbers from the respective entries match”); and 
compressing the plurality of uncompressed indices into a new version of the compressed index as the generation of the new indices is the compression process as described in the incorporated PGPub (McKay303, ¶87 “After completing the update process described above, new database 312a is used in place of old database 312 and new indices 4160-416n for the new database 312a are generated using the process described in detail in co-pending application entitled, “Compressed Data Structure for Database”; Referenced PGPub#2004/0148301), by generating a new document map version of the a new version as the newly generated data structure (Id) of the document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) in the new version of the compressed index from the plurality of uncompressed indices as the newly generated compressed index (Id).  
While it is heavily implied McKay does not explicitly teach updating a compressed index.  McKay303 explicitly teaches use of a compressed index (¶62), and a method for performing updates on compressed data structures (¶81).  One of ordinary skill in the art would recognize that the compressed index taught by McKay is a compressed data structure in and of itself.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by McKay303 to have used the method for updating compressed data structures to update the compressed index taught by McKay303 as it yields the predictable results of providing a means of updating a compressed index data structure yielding a reduced storage requirement for storing the data and minimizing the storage required to perform the update (McKay303, ¶8).  Furthermore such an implementation is clearly envisioned by McKay as evidenced by the recited use of building indices using the update process described in McKay303 (McKay301, ¶45).

With regard to claim 17 McKay303 teaches A system comprising: 
At least one memory to store executable instructions (McKay303, ¶22 “Computer 108 includes… a processor 204… for processing information.  Computer 108 also includes a main memory… for storing … instructions to be executed by processor 204”); and 
at least one processor communicatively coupled to the at least one memory (McKay303, ¶22 “Computer 108 includes… a processor 204… for processing information.  Computer 108 also includes a main memory… for storing … instructions to be executed by processor 204”), the at least one processor configured to execute the executable instructions to perform operations comprising:
identifying an update to at least one index entry (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) in a compressed index (McKay303, ¶81 “a process for updating data stored in a compressed data structure”; ¶62 “the index file 402 is a compressed file including a set of index data files”; please see 103 motivation bellow), wherein the compressed index comprises a plurality of index entries particular index pages (McKay303, ¶62 “the index file 402 is a compressed file including a set of index data files, referred to as index pages 4160-416n”) and a document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), wherein each index entry in the compressed index identifies a term as the field in the data file that is indexed (McKay, ¶63 “The index data of the index record is a copy of the indexed field in data file 400) in a document (McKay303, ¶39 “data file 400”) and each entry in the compressed index is associated with a unique dictionary entry identification ID as the key page name (¶67 “Page keys file 418 is included in the compressed index file 402… Page key file 418 specifies the number of keys (index results), the key name, the number of pages in the index file 402, and a list of the index value of the last entry on each index page”), wherein the document map comprises a plurality of map entries as the pages containing pointers to compressed data pages (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), and wherein a mapping value of each map entry in the document map maps a term ID as the names for the page which are used by the updater to identify the lines (McKay303, ¶40 “the pages 406O-406N are named db_seq]0 where [seq] is a sequence number beginning with zero (0) and incrementing sequentially”; ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”; ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) of each of the plurality of index entries to a unique term in a compressed dictionary as the compressed data pages (McKay303, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”), the compressed dictionary as the compressed data pages (McKay303, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) being built as updating the compressed data pages using previously built compressed data pages which are decompressed (McKay303, ¶10 “to update data in a compressed data structure… read a change entry from the data file and decompress a data page from the compressed database.  The decompressed data page entries are search for a data page entry matching the change entry identifier”) from a plurality of uncompressed indices (McKay303, ¶41 “The decompressed index page 416O-416N is searched to identify the appropriate data page 406O-406N containing the searched for data”; ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”) that are modifiable through updates (McKay303, ¶84 “the delta file entry read… the database 312 entry read is updated and written to a new database 312a”) while the compressed dictionary is not built from the document as each compressed data structure is built upon previously generated compressed data (McKay303, ¶10 “to update data in a compressed data structure… read a change entry from the data file and decompress a data page from the compressed database.  The decompressed data page entries are search for a data page entry matching the change entry identifier”) not the data file (McKay303, ¶39 “data file 400”); 
 for each of the plurality of index entries in the compressed index that are associated with the update (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), identifying the term ID as the line number (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”) to generate a first set of index entries associated with term IDs that are associated with the update as the matching line numbers (McKay303, ¶84 “wherein a comparison of the line number of the delta file entry read in step 502 is compared to the line number of the database 312 entry read in step 504.  If the line numbers from the respective entries match, the flow of the control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”); 
identifying remaining index entries in the plurality of index entries of the compressed index as the line numbers that do not match (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do not match, the flow proceeds to step 516 and the database 312 entry read is written to the new database 312a”) from a counter of the first set of index entries to an end of the plurality of index entries as the situation when the last entry in the database is identified as not a match (Figure 5, see the loop from 512 which identifies matching entries and non matching entries, to 516, 504, 506 which checks the end of the database);
decompressing the compressed index as the plurality of uncompressed indices (¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data page 406O-406N”); 
for each index entry of the remaining index entries as the line numbers that do not match (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do not match, the flow proceeds to step 516 and the database 312 entry read is written to the new database 312a”), performing a self-update of a respective uncompressed entry in the plurality of uncompressed indices that was decompressed from the compressed index (McKay303, ¶82 “decompresses a data page 406O-406N to memory 206 and increments sequentially through the decompressed data pages”) by inserting a value associated with a respective map entry that comprises an uncompressed version of the respective map entry in the plurality of uncompressed indices the database entry is written to the new database (McKay303, ¶85 “if the outcome of the step 512 determination is that the line numbers from the respective entries do not match, the flow proceeds to step 516 and the database 312 entry read is written to the new database 312a”); 
for each update associated index entry of the first set of index entries associated with term IDs that are associated with the update (McKay303, ¶84 “if the line numbers from the respective entries match”), inserting a respective Application No. : 16/373,103Filed: April 2, 2019Page: 3of19update value from the update into the plurality of uncompressed indices that was decompressed from the compressed index (McKay303 ¶84 “… the flow of control proceeds to step 514 and the database 312 entry read is updated and written to a new database 312a”), where the respective update value (McKay303, ¶84 “(1) modifies the database 312 entry accordingly”) is associated with a respective term ID (McKay303, ¶82 “increments sequentially through the decompressed data page”; ¶84 “if the line numbers from the respective entries match”); and 
compressing the plurality of uncompressed indices into a new version of the compressed index as the generation of the new indices is the compression process as described in the incorporated PGPub (McKay303, ¶87 “After completing the update process described above, new database 312a is used in place of old database 312 and new indices 4160-416n for the new database 312a are generated using the process described in detail in co-pending application entitled, “Compressed Data Structure for Database”; Referenced PGPub#2004/0148301), by generating a new document map version of the a new version as the newly generated data structure (Id) of the document map as the key page file (McKay, ¶41 “using the key page files 418 … a particular index page 416O-416N contains pointers to the compressed data pages 406O-406N is identified and decompressed”) in the new version of the compressed index from the plurality of uncompressed indices as the newly generated compressed index (Id).  
While it is heavily implied McKay does not explicitly teach updating a compressed index.  McKay303 explicitly teaches use of a compressed index (¶62), and a method for performing updates on compressed data structures (¶81).  One of ordinary skill in the art would recognize that the compressed index taught by McKay is a compressed data structure in and of itself.
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by McKay303 to have used the method for updating compressed data structures to update the compressed index taught by McKay303 as it yields the predictable results of providing a means of updating a compressed index data structure yielding a reduced storage requirement for storing the data and minimizing the storage required to perform the update (McKay303, ¶8).  Furthermore such an implementation is clearly envisioned by McKay as evidenced by the recited use of building indices using the update process described in McKay303 (McKay301, ¶45).

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McKay303 in view of McKay 301 and Bottcher [WO2011/057680] (Note: citations made to Page numbering in bottom right of each page, not top center numbering).

With regard to claims 7 and 15 the proposed combination further teaches wherein the compressed index is compressed using a compression scheme method comprising: 
…to remove duplicate entries and obtain the compressed index (McKay303 ¶63 “the compression of the index file handles the duplication elegantly… simply repeating the field value from the data page in conjunction with a pointer is not an efficient storage structure; however, when used in conjunction with compression of the index file 402 much of the redundancy of the storage structure is removed”.  
McKay does not explicitly teach Identifying an uncompressed index for compression, building a hash map from the identified uncompressed index; generating a term reordering vector and a mapping to entries from the plurality of uncompressed indices; and applying reordering to the uncompressed index …obtain the new version of the compressed index.  
Bottcher teaches identifying a first uncompressed index for compression (Bottcher, Page 7 “O(T) = a string that is generated by applying oBWT to the String T; Figure 5a see “O*(T)”); 
building a first hash map from the first uncompressed index as the Nth identification (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; The term “hash map” has been interested in view of Paragraph [0021] of the specification where each value is associated to a uniquely identifier); 
generating a first term reordering vector as the sorted permuted string (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; Figure 5a see “oSort*(T)”) and a fist mapping as a mapping (Id) to unique terms from the plurality of uncompressed indices as the permuted string of characters (Id); and 
applying reordering to the first uncompressed index (Bottcher, Page 3, last paragraph “sorting these identification symbols together with characters of the substring in such a way… the characters of the Nth substring within the permuted string … can be determined sequentially after determining the position (P) of the Nth identification symbol… that is assigned to the Nth substring within the sorted, permuted string… without reading the characters of other substrings of the permuted string”) …obtain the compressed index (Bottcher, Page 4, “the string can be compressed by a …BWT for example”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to use the compression techniques taught by Bottcher as it enables the compressed data to be decompressed, sorted, changed, or deleted without the need to decompress the entire string (Bottcher, Page 4).

With regard to claims 8 and 16 the proposed combination further teaches … to remove duplicate terms and obtain the new version of the compressed index (McKay303 ¶63 “the compression of the index file handles the duplication elegantly… simply repeating the field value from the data page in conjunction with a pointer is not an efficient storage structure; however, when used in conjunction with compression of the index file 402 much of the redundancy of the storage structure is removed”).  
McKay303 does not explicitly teach wherein compressing the plurality of uncompressed indices into the new version of the compressed index comprises: building a hash map from the generated uncompressed index; generating a term reordering vector and a mapping to entries from the generated uncompressed index; and applying reordering to the generated uncompressed index.
Bottcher teaches wherein compressing the plurality of uncompressed indices into the new version of the compressed index further comprises: 
	building a second hash map from a generated uncompressed index as the Nth identification for a second unique substring (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; The term “hash map” has been interpreted in view of Paragraph [0021] of the specification where each value is associated to a uniquely identifier); 
generating a second term reordering vector as the sorted permuted string (Bottcher, Page 4 Paragraph 2 “the characters of the Nth substring are determined sequentially by means of a mapping of the characters of the permuted string to the characters of the sorted permuted string”; Figure 5a see “oSort*(T)”) and a second mapping as a mapping (Id) to unique terms from the generated uncompressed index as the permuted string of characters (Id); and 
applying reordering to the generated uncompressed index (Bottcher, Page 3, last paragraph “sorting these identification symbols together with characters of the substring in such a way… the characters of the Nth substring within the permuted string … can be determined sequentially after determining the position (P) of the Nth identification symbol… that is assigned to the Nth substring within the sorted, permuted string… without reading the characters of other substrings of the permuted string”)… and 
obtain the new version of the compressed index (Bottcher, Page 4, “the string can be compressed by a …BWT for example”).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by the proposed combination to use the compression techniques taught by Bottcher as it enables the compressed data to be decompressed, sorted, changed, or deleted without the need to decompress the entire string (Bottcher, Page 4).

Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations (Argument 1 on Page 15) are addressed in the above rejections.

With regard to claims 1, 9, and 17, applicant paraphrases the rejection, stating an apparent mapping between the claimed compressed index and McKay303’s disclosure of the page key file 418. (Page 14 of remarks).
In response it should be noted that the compressed dictionary of the claims has been mapped to the compressed data pages 406O-406N.  The citation provided to McKay303 ¶41 details how the system, using key page files 418, identifies a particular index page containing pointers to the compressed data pages.  The mapping for the compressed dictionary was mapped specifically to the compressed data pages, not the key page files.
Based on the above reasoning the applied art reads on the claim language.

With regard to claims 1, 9, and 17 applicant argues that McKay303 does not teach identifying the term IDs in the compressed index (Page 16 of remarks).  Specifically, applicant argues that McKay303 teaches where the decompressed index page is searched to identify the appropriate data page containing the searched for data, citing to Paragraph ¶41 of the art.  Applicant argues that McKay303 does not teach identifying remaining entries.
In response to the preceding argument, the description at ¶41 recites a general description of how the data is retrieved during a search operation.  The recitation of the identifying of the term ID within the claims is during the update process.  The claim language recites “for each of the plurality of index entries in the compressed index that are associated with the update, identifying the term ID to generate a first set of index entries associated with the term IDs that are associated with the update”.  McKay303, ¶81 starts the discussion of the update process, following the steps of Figure 5.  McKay303, ¶84 describes step 506 of this update process.  Specifically detailing how the system compares the line number of the delta file to the line number of the database entry to determine if the data needs to be updated.  The “term ID” within the claim was mapped to the line number disclosed by McKay303.  When the line number in the delta file matches the line number of the database entry, that identifies the database entry that is associated with the update.  All line numbers that do not match are identified as ‘remaining index entries’ which are not associated with the update.
Based on the above reasoning the applied art reads on the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156